

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ZEROS AND ONES, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.




Right to Purchase 7,500,000 Shares of Common Stock of Zeros and Ones, Inc.
(subject to adjustment as provided herein)


COMMON STOCK PURCHASE WARRANT


Warrant Number:
Issue Date: November 9, 2006



ZEROS AND ONES, INC., a corporation organized under the laws of the State of
Nevada, hereby certifies that, for value received pursuant to the Patent
Assignment Agreement dated November 9, 2006 (the “Agreement”) between the
parties hereto, WAA, LLC, or assigns (the “Holder”), is entitled (the
“Warrant”), subject to the terms set forth below, to purchase from the Company
(as defined below) from and after the Issue Date of this Warrant and at any time
or from time to time before 5:00 p.m., Pacific time, until the Expiration Date
(as defined herein), up to 7,500,000 fully paid and nonassessable shares of
Common Stock, $.001 par value, of the Company, at the Exercise Price (as defined
below). The number and character of such shares of Common Stock and the Exercise
Price are subject to adjustment as provided herein.


As used herein, the following terms, unless the context otherwise requires, have
the following respective meanings:


(a) The term “Company” shall mean Zeros and Ones, Inc.


(b) The term “Common Stock” shall mean the Company's Common Stock, $.001 par
value per share, and any other securities into which or for which the Common
Stock may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.


(c) The term “Expiration Date” shall mean November 9, 2013.


(d) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

1

--------------------------------------------------------------------------------





(e) The term "Exercise Price" shall be $0.07 per share, subject to adjustment
pursuant to Section 4.


1. Exercise of Warrant.


1.1. Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4, by delivery
of an original or fax copy of the exercise notice attached hereto as Exhibit A
(the “Exercise Notice”) along with payment to the Company of the Exercise Price.


2.  Procedure for Exercise.


2.1 Delivery of Stock Certificates, etc. on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which both the Exercise Notice and payment have
been made for such shares. As soon as practicable after the exercise of this
Warrant in full or in part, and in any event within five business days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder, or as such Holder (upon payment by such holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and nonassessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise.
 
2.2. Exercise.


2.2.1 Cash Payment. Payment may be made either in cash or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Exercise Price for the number of shares of Common Stock specified in
the Exercise Notice (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the Holder
per the terms of this Warrant) and the Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.


2.2.2 Exchange. If the Holder elects the exchange option, the Holder shall be
entitled (without cash payment) to receive that number of shares of Common Stock
having an aggregate Market Value on the date of exercise equal to the difference
between the Market Value of the total number of shares being exercised and the
aggregate Exercise Price thereof. For purposes of this Section 2.2.2, "Market
Value" on any given date means (i) the average closing price of the Common Stock
for the prior ten trading days on the principal stock exchange on which the
Common Stock is then traded or (ii) if not so traded, the closing (or, if no
closing price is available, the average of the bid and asked prices) for such
period on the NASDAQ if such the Common Stock is listed on NASDAQ, the OTC
Bulletin Board, or the Pink Sheets, or (iii) if not listed on any exchange or
quoted on the NASDAQ or other electronic market, such value (determined without
discount for illiquidity or minority status) as may be determined in good faith
by the Company's Board of Directors, which determination shall be conclusively
binding on the parties, except that, at the request of the Holder, the fair
price shall be determined by an investment banking firm reasonably acceptable to
the Company, whose fees will be split by the Holder and the Company 50/50 unless
the Market Price so determined exceeds 110% of that set by the Board, in which
case the fees will be paid by the Company.

2

--------------------------------------------------------------------------------




3. Adjustment for Reorganization, Consolidation, Merger, etc.


3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person or entity, or (c) transfer all or
substantially all of its properties or assets to any other person or entity
under any plan or arrangement contemplating the dissolution of the Company,
then, in each such case, as a condition to the consummation of such a
transaction, proper and adequate provision shall be made by the Company whereby
the Holder of this Warrant, on the exercise hereof as provided in Section 1 at
any time after the consummation of such reorganization, consolidation or merger
or the effective date of such dissolution, as the case may be, shall receive, in
lieu of the Common Stock (or Other Securities) issuable on such exercise prior
to such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation or in connection with such dissolution, as the case may be, if
such Holder had so exercised this Warrant, immediately prior thereto, all
subject to further adjustment thereafter as provided in Section 4.


3.2. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the Holder of the Warrant after the effective date of such
dissolution pursuant to Section 3.1 to a bank or trust company as trustee for
the Holder of the Warrant.


3.3. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then only in such
event will the Company's securities and property (including cash, where
applicable) receivable by the Holder of the Warrant be delivered to a trustee as
contemplated by Section 3.2.

3

--------------------------------------------------------------------------------




4. Adjustments for Stock Splits, Combinations, etc. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be increased to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise.


5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder of the Warrant and any Warrant agent
of the Company (appointed pursuant to Section 10 hereof).


6. Reservation of Stock Issuable on Exercise of Warrant. The Company will at all
times reserve and keep available, solely for issuance and delivery on the
exercise of the Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of the Warrant.


7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) with respect to any
or all of the shares underlying this Warrant. On the surrender for exchange of
this Warrant, with the Transferor's endorsement in the form of Exhibit B
attached hereto (the “Transferor Endorsement Form”) and together with evidence
reasonably satisfactory to the Company demonstrating compliance with applicable
securities laws, which shall include, without limitation, a legal opinion from
the Transferor’s counsel that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at Transferor’s expense
but with payment by the Transferor of any applicable transfer taxes) will issue
and deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

4

--------------------------------------------------------------------------------




8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.


9. Registration Rights. If the Company at any time proposes to register any of
its securities under the Securities Act for sale to the public, whether for its
own account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the shares of Common Stock underlying the Warrant
(“Warrant Shares”) , the Company shall include the Warrant Shares in such
Registration Statement, subject to any cutback required by any underwriter of
such offering delivered in writing to the Company and provided that Mark Laisure
and Scott Fairbairn are also subject to a similar cutback.


10. Warrant Agent. The Company may, by written notice to each holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.


11. Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.


12. Notices, etc. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by the Holder or, until any new holder furnishes to the Company an
address, then to, and at the address of, the last holder of this Warrant who has
so furnished an address to the Company.

5

--------------------------------------------------------------------------------




13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of State of California without regard to principles of conflicts of laws.
Any action brought concerning the transactions contemplated by this Warrant
shall be brought only in the state courts of California or in the federal courts
located in the state of California. The individuals executing this Warrant on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Warrant is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Warrant. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. The
Company acknowledges that legal counsel participated in the preparation of this
Warrant and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Warrant to favor any party against the other
party.


IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.
 

    ZEROS AND ONES, INC.  
   
   
     
/s/ Mark M. Laisure
 

--------------------------------------------------------------------------------

BY: Mark M. Laisure   ITS: Chief Executive Officer


6

--------------------------------------------------------------------------------




Exhibit A


EXERCISE NOTICE
(To be signed only on exercise of Warrant)


TO: Zeros and Ones, Inc.


The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase (check applicable box):


___         ________ shares of the Common Stock covered by such Warrant; and/or


___
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the Exchange procedure set forth in Section 2.2.2.





The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is an
aggregate of $_______________________.
 
Such payment takes the form of (check applicable box or boxes):


___         $__________ in lawful money of the United States; and/or


___
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Market Value of $_______ per
share for purposes of this calculation).

 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
________________________________________________________
whose address is
_______________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.


 

Dated: ___________________
 _________________________________________________________    (Signature must
conform to name of holder as specified on the face of the Warrant)

     

7

--------------------------------------------------------------------------------




Exhibit B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of Zeros
and Ones, Inc. to which the within Warrant relates specified under the heading
“Number Transferred,” respectively, opposite the name(s) of such person(s) and
appoints each such person Attorney to transfer its respective right on the books
of Zeros and Ones, Inc. with full power of substitution in the premises.


 
Transferees
 
 
Number
Transferred
                       



 

Dated: ___________________
 _________________________________________________________    (Signature must
conform to name of holder as specified on the face of the Warrant)

  

8

--------------------------------------------------------------------------------

